Exhibit 10.38
AMENDMENT TO
AMENDED AND RESTATED LICENSE,
DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
     This Amendment to Amended and Restated License, Development and
Commercialization Agreement (the “Amendment”) is entered into effective as of
April 15, 2010 (the “Effective Date”) by and between Vanda Pharmaceuticals Inc.,
a Delaware corporation (“Vanda”), and Bristol-Myers Squibb Company, a Delaware
corporation (“BMS”).
     WHEREAS, Vanda and BMS are parties to that certain Amended and Restated
License, Development and Commercialization Agreement effective February 25,
2004, as amended to date (the “License Agreement”) relating to certain compounds
including tasimelteon (VEC-162, formerly designated as BMS-214778); and
     WHEREAS, Vanda and BMS desire to amend and restate certain provisions of
the License Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, Vanda and BMS agree as follows.
     1. All capitalized terms used in this Amendment shall have the meaning
ascribed to such terms in the License Agreement, unless otherwise specified
herein. Unless otherwise expressly stated, the Sections referred to herein refer
to the Sections in the License Agreement.
     2. Section 1.33 of the License Agreement is hereby amended and restated to
read in its entirety as follows:
“1.33 “MGH License Agreement” means the agreement between The General Hospital
Corporation d/b/a Massachusetts General Hospital (“MGH”), Vanda and BMS that is
currently being negotiated and that will be entered into after the Effective
Date, and as it may be modified or supplemented after being entered into, under
which Vanda will be obligated to pay MGH certain payments in connection with the
development and commercialization of Products.”
     3. Section 3.1.1 of the License Agreement is hereby amended and restated to
read in its entirety as follows:
“3.1.1 Vanda Development Option Period. Vanda will have the right, anytime prior
to filing an NDA for a Product (“Vanda Third Party Development Option Period”),
to negotiate an agreement to sublicense Vanda’s rights to Develop and
Commercialize a Product (a “Development and Commercialization Agreement”) with a
Third Party in at least one Major Market Country (“Vanda Third Party Development
Option”); provided, however, that with respect to each Product, upon Vanda
locking the database for Vanda’s first Phase III Clinical Study for the Product,
Vanda shall have a limited time in which to exercise the Vanda Third Party
Development Option for the Product before the right to exercise such option is
suspended. Vanda shall have one hundred twenty (120) days from the date Vanda
locks the database for Vanda’s first Phase III Clinical Study for the Product to
exercise such option. If Vanda exercises such option during such one hundred
twenty (120) day period, BMS shall have a right of first negotiation to enter
into a Development and Commercialization Agreement for the Product with Vanda.
BMS shall have a thirty (30) day review period, from the receipt of Vanda’s
written notice to seek a Third Party partner, to elect to enter into
negotiations with Vanda. During the





--------------------------------------------------------------------------------



 



thirty (30) day review period, Vanda shall timely provide BMS with copies of any
reports, data, results or information, material to the Development of the
Product that are or may become available, including but not limited to those
relating to the first Phase III Clinical Study for the Product. Thereafter, BMS
will have a ninety (90) day period of exclusivity in which to negotiate and
execute a Development and Commercialization Agreement, and Vanda shall negotiate
in good faith during such ninety (90) day period. During such thirty (30) day
review period and such ninety (90) day period of exclusivity, Vanda shall not
approach any Third Party concerning a Development and Commercialization
Agreement or disclose any of the Phase III Clinical Study data, results or
conclusions to any Third Party that may potentially enter into a Development and
Commercialization Agreement for the Product. If, during the thirty (30) day
review period BMS does not formally notify Vanda in writing of its intention to
enter into a Development and Commercialization Agreement or informs Vanda that
it is not interested in entering into such an agreement or if BMS does notify
Vanda of its intention to enter into such an agreement but does not enter into a
such an agreement for the Product during such ninety (90) day period of
exclusivity, then Vanda shall have until the end of day of the earlier of
(a) the day immediately prior to the day that the BMS Option Period commences as
specified in Section 3.2.1 and (b) May 31, 2013, to negotiate and enter into a
Development and Commercialization Agreement with a Third Party for the Product.
If Vanda does not enter into such an agreement with a Third Party prior to the
earlier of (i) the commencement of the BMS Option Period as specified in
Section 3.2.1 and (ii) June 1, 2013 (the “Option Suspension Date”), then the
Vanda Third Party Development Option shall be suspended from the Option
Suspension Date until the end of the BMS Option Period for the Product. The
Vanda Third Party Development Option is exercisable by written notice from Vanda
to BMS of Vanda’s intention to seek a Third Party partner. Such option shall be
exercisable on a Product-by-Product and on a Major Market Country-by-Major
Market Country basis. For the avoidance of doubt, rights to Develop and
Commercialize a Product in non-Major Market Countries may be included in the
Development and Commercialization Agreement for a Major Market Country. With
respect to a Product, the Major Market Countries together with all other
countries that are not included in a Development and Commercialization Agreement
for the Product shall be referred to as the “Remaining Countries.”
     4. Section 3.2.1 of the License Agreement is hereby amended and restated to
read in its entirety as follows:
     “3.2.1 BMS Option Period. The BMS Option Period for a Product will commence
for the Remaining Countries (providing Vanda has not entered into one or more
Development and Commercialization Agreements for the Product which when taken
together include all of the Major Market Countries prior to the Option
Suspension Date for the Product) on the date that (1) Vanda provides BMS with a
full written report of the Phase III Clinical Studies, including the results and
conclusions thereof, on which Vanda intends to rely for filing for Marketing
Authorization for the Product in the first Major Market Country and (2) either
(i) both Parties agree in writing is the commencement date for the BMS Option
Period or (ii) there is acceptance by the applicable Regulatory Authority of the
filing of a Marketing Authorization for the Product in a Major Market Country.
The BMS Option Period shall terminate ninety (90) days later (“BMS Option
Period”). At any time during the BMS Option Period, BMS may provide Vanda with
written notice that either: (a) it does not wish to Develop or Commercialize the
Product in the Remaining Countries; or (b) it wishes to reacquire all rights to
the Product in the Remaining Countries ((b) shall be referred to as the “BMS
Option”). Such option shall be exercisable on a Product-by-Product basis. For
the avoidance of doubt, if BMS does not exercise the BMS Option for the
Remaining Countries within the BMS Option Period, then upon completion of the
BMS Option Period, the Vanda Third Party Development Option shall be exercisable
for the Remaining Countries for the remainder of the Vanda Third Party
Development Option Period.”

-2-



--------------------------------------------------------------------------------



 



     5. Section 5.2.2 of the License Agreement is hereby amended and restated to
read in its entirety as follows::
“5.2.2 As soon as reasonably practicable after the Effective Date, Vanda shall
commence Phase II Clinical Studies of the Product in accordance with the
Development Plan set forth in Schedule 1.19 and this Agreement. In any event,
Vanda (a) shall initiate Phase II Clinical Studies for the first Product no
later than six (6) months after the Effective Date, (b) shall complete (at
least) one Phase II Clinical Study for the first Product no later than twelve
(12) months after commencement of the first Phase II Clinical Study (i.e., the
date when the first patient in the study is dosed), (c) shall initiate Phase III
Clinical Studies for the first Product no later than twenty-four (24) months
after completing the first Phase II Clinical Study, and (d) shall file an NDA
for the first Product no later than June 1, 2013. In the event that any of such
milestones are missed, it shall be deemed a material breach of this Agreement
for the purposes of Article 13. BMS’ ability to terminate this Agreement
pursuant to Section 13.2 shall apply without regard to whether any circumstances
falling within Section 14.4 might otherwise excuse (in whole or in part) any
inability or failure to meet any such milestones. If Vanda misses any of the
above milestone dates, Vanda may request that BMS grant a reasonable extension
to allow it to meet such milestone, and BMS agrees that it will not unreasonably
withhold its assent to any such reasonable revision where supported by clear
evidence that Vanda has been making good faith and diligent efforts to achieve
the milestones but has failed as a result of technical difficulties or delays
that the parties could not have reasonably avoided in the achievement of such
milestones; and provided, that BMS may also need to seek approval of MGH in such
event, and any approval by BMS shall further be conditioned on receipt of
approval of MGH.”
     6. This Amendment shall not amend or modify the terms, conditions, rights
and obligations of the parties under the License Agreement (as amended), except
as specifically set forth herein. The License Agreement (as amended) shall
continue in full force and effect in accordance with its terms as amended by
this Amendment.
     7. This Amendment may be executed in counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, BMS and Vanda have caused this Amendment to be executed
by their duly authorized representatives.
BRISTOL-MYERS SQUIBB COMPANY

         
By:
  /s/ Graham R. Brazier
 
(Signature of Authorized Representative)    
 
       
Printed Name: Graham R. Brazier
   
 
       
Title:
  Vice President Strategic Transactions Group    

VANDA PHARMACEUTICALS INC.

         
By:
  /s/ Gunther Birznieks
 
(Signature of Authorized Representative)    
 
       
Printed Name: Gunther Birznieks
   
 
       
Title:
  Vice President, Business Development    

-4-